            Case 1:19-cv-00079-CRC Document 21 Filed 03/20/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ATLAS BREW WORKS, LLC,              )
                                    )
               Plaintiff,           )
                                    )
               vs.                  )                Civil Action No. 19-0079 (CRC)
                                    )
WILLIAM BARR, Attorney General      )
of the United States,               )
                                    )
               Defendant.           )
___________________________________ )

                           JOINT STATUS REPORT AND
                        MOTION TO SET BRIEFING SCHEDULE

       The parties respectfully submit the following joint status report and motion to set briefing

schedule.

       On January 15, 2019, Plaintiff Atlas Brew Works, LLC (“Atlas”) filed its Complaint

(ECF No. 1). On February 28, 2019, Defendant filed a Motion to Dismiss for Lack of

Jurisdiction (ECF No. 14). Thereafter, on March 14, 2019, Atlas filed both an Opposition to the

motion to dismiss (ECF No. 20) and a First Amended Complaint (ECF No. 19).

       The parties agree that the First Amended Complaint was filed as a matter of course

pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure (“Rules”) and that, pursuant

to Rule 15(a)(3), Defendant’s deadline to respond to the First Amended Complaint is March 28,

2019. The parties also agree that the filing of the First Amended Complaint effectively moots

Defendant’s previously filed motion to dismiss (ECF No. 14).

       Defendant anticipates that it will file a new motion to dismiss the First Amended

Complaint, but requests an extension of time to do so due to undersigned counsel’s busy

litigation schedule and prearranged absences from April 15-24, 2019, and June 17-21, 2019. The
         Case 1:19-cv-00079-CRC Document 21 Filed 03/20/19 Page 2 of 3



parties conferred and Plaintiff does not object to the following briefing schedule on a new

motion to dismiss:

   •   Defendant’s motion to dismiss to be filed on or before May 10, 2019;

   •   Plaintiff’s opposition to be filed on or before June 10, 2019;

   •   Defendant’s reply to be filed on or before July 2, 2019.

Dated: March 20, 2019                        Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                     By:      /s/ Jason T. Cohen
                                             JASON T. COHEN, ME Bar #004465
                                             Assistant United States Attorney
                                             Civil Division
                                             555 Fourth St., N.W.
                                             Washington, D.C. 20530
                                             Ph:: (202) 252-2523 / Fx: (202) 252-2599
                                             Email: jason.cohen@usdoj.gov

                                             Counsel for Defendant

                                             Alan Gura (D.C. Bar No. 453449)
                                             Gura PLLC
                                             916 Prince Street, Ste. 107
                                             Alexandria, VA 22314
                                             703.835.9085/Fax 703.997.7665

                                     By:     /s/ Alan Gura
                                             Alan Gura

                                             Attorney for Plaintiff Atlas Brew Works LLC




                                                2
          Case 1:19-cv-00079-CRC Document 21 Filed 03/20/19 Page 3 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ATLAS BREW WORKS, LLC,              )
                                    )
               Plaintiff,           )
                                    )
               vs.                  )                Civil Action No. 19-0079 (CRC)
                                    )
WILLIAM BARR, Attorney General      )
of the United States,               )
                                    )
               Defendant.           )
___________________________________ )

                                            ORDER

       Upon consideration of the Joint Status Report and Motion to Set Briefing Schedule, and

for good cause shown, it is hereby:

       ORDERED that Defendant’s Motion to Dismiss (ECF No. 14) is dismissed without

prejudice as moot; it is further

       ORDERED that the parties shall adhere to the following briefing schedule with respect to

any motion to dismiss the First Amended Complaint:

   •   Defendant’s motion to dismiss shall be filed on or before May 10, 2019;

   •   Plaintiff’s opposition shall be filed on or before June 10, 2019;

   •   Defendant’s reply shall be filed on or before July 2, 2019.

       SO ORDERED this _____ day of __________________, 2019.



                                                     _____________________________
                                                     JUDGE CHRISTOPHER R. COOPER
